Citation Nr: 1714381	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-27 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from February 1970 to February 1973. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board notes that the Veteran now resides in Little Rock, Arkansas, and thus jurisdiction is with the North Little Rock, Arkansas RO.  

In his July 2010 appeal to the Board, the Veteran requested a hearing.  The mailed notice regarding the scheduled hearing was returned.  In March 2014, the Board remanded the appeal to afford the Veteran another hearing.  A hearing was scheduled for September 2015.  The Veteran did not appear for the hearing, and there is no returned mail for the notice.  As the Veteran did not appear for the hearing or show good cause for his absence, the Board considers the hearing request thereby satisfied.  38 C.F.R. § 20.704 (2016).  

In September 2015, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  It has been returned to the Board for further appellate action.


FINDING OF FACT

Hearing loss in the left ear was noted at the time of the Veteran's February 1970 entrance medical examination; the Veteran's left ear hearing loss was not permanently worsened during active duty.


CONCLUSION OF LAW

The Veteran's pre-existing left ear hearing disability was not aggravated during his active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in letters sent to the Veteran in January and April 2009.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records, and the VA examination afforded the Veteran in December 2012, to which an addendum opinion was provided in April 2016 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner in the December 2012 VA examination reviewed the record.  The examiner noted the history of the Veteran's left ear hearing loss prior to, during and after service as well as noted the Veteran's use of ear protection during and following service.  The April 2016 addendum opinion encompassed the same information, and the examiner applied accepted medical standards and principles.  

The April 2016 addendum opinion also substantially complied with the September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  Per the remand directives, the examiner provided a specific rationale regarding why the threshold shift in service was not significant as well as clarified what it meant to the threshold shift that hearing loss improved at some frequencies and worsened at others.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service Connection

Entitlement to service connection requires: (1) evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Thus, there is a presumption of soundness unless a condition is noted at entry.  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation of that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in severity during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a)(b).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-existing disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progression of the pre-existing condition.  38 U.S.C.A. § 1153.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  
Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996).

Analysis
Facts:

The Veteran contends that his current left ear hearing loss is due to or was aggravated by in-service noise exposure while performing his duties as an air crewman.

The Board recognizes the various diagnoses of record establishing that the Veteran has current left ear hearing loss.  The Board therefore concedes that the Veteran has a current left ear hearing disability.  

At issue is in-service incurrence or aggravation.  As left ear hearing loss was noted on the Veteran's February 1970 entrance examination, his claim is contingent on whether his pre-existing left ear hearing disability increased in severity during his active service and if so, whether it was aggravated, i.e., worsened beyond its natural progression.  

Medical evidence of record relevant to the issue of aggravation consists of service treatment records (STRs) and the report of VA examination conducted in December 2012, to which there is an April 2016 addendum opinion.  

The Veteran's February 1970 entry examination revealed pure tone thresholds, in decibels, for the left ear as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
-5
0
30
45

The Veteran's STRs reflect two hearing examinations in service.  A July 8, 1970, examination revealed pure tone thresholds, in decibels, for the left ear as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
20
25
55

A September 21, 1972, examination revealed pure tone thresholds, in decibels, for the left ear as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
55
45

The Veteran's January 1973 separation examination revealed pure tone thresholds, in decibels, for the left ear as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
40
45

The Board notes that the Veteran underwent a VA examination for his hearing in April 2009.  The examiner opined that the Veteran's hearing loss was not caused by noise exposure in service.  However, the examiner did not discuss aggravation of the Veteran's pre-existing left ear hearing loss.  

The Veteran underwent another VA examination for his hearing in December 2012.  The examiner opined that the Veteran's hearing loss, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The examiner rationalized that the Veteran had a hearing loss AL on enlistment but normal hearing AD.  The examiner explained that on exit audiogram on January 29, 1973, the Veteran's hearing was still normal AD and about the same AS, which rules out a significant effect of acoustic trauma.  The examiner also noted that the Veteran had 30 years of significant industrial environmental noise exposure without hearing protection.  

The examiner rationalized that since there was no significant change in his hearing on leaving active duty, it is less likely than not that any acoustic trauma during active duty caused or aggravated hearing loss beyond its normal progression.  The examiner further reasoned that hearing loss AU was more likely than not caused by unprotected noise exposure over many years in the Veteran's civilian career in millwork and the construction trades.

In September 2015, the Board remanded the appeal for an addendum opinion regarding the December 2012 VA examination.  Specifically, the Board instructed the examiner to first determine whether the Veteran's hearing loss worsened during service, specifically addressing why the threshold shift shown by audiometric testing from the Veteran's enlistment to his separation at 3000 Hertz was or was not significant (noting that other thresholds improved during this time).  The Board further instructed that if the examiner concluded that the hearing loss in the Veteran's left ear worsened during service, the examiner should opine as to whether the evidence clearly and unmistakably shows that the left ear hearing loss was not aggravated by service, meaning that any increase was due to the natural progression of the disease and explain why.

Pursuant to the September 2015 remand, the VA examiner provided an addendum opinion in April 2016.  In the addendum opinion, the examiner noted that the Veteran's audiometric threshold at 3000 Hertz AS was 25 decibels on July 8, 1970.  It increased to 55 decibels on September 21, 1972.  The examiner explained that it then decreased [emphasis noted by examiner] to 40 decibels on January 29, 1973, only four months later.  The examiner indicated that over the same time period, his thresholds at the other frequencies relevant to acoustic trauma, 4000 Hertz and 6000 Hertz decreased [emphasis noted by examiner].  The examiner explained that if an individual sustains minor acoustic trauma, it is possible to document a sensorineural hearing loss immediately proximal to the event, which disappears on repeat testing a few days later.  The examiner opined that it was a temporary threshold shift, as no permanent damage was incurred.  

The examiner explained that if an individual sustained significant enough acoustic trauma over a two year period, in this case 1970-72, to produce a 30 decibels threshold shift, the effect on the cochlear hair cells is permanent; it does not fluctuate over time.  The examiner rationalized that if anything, the hearing loss gets worse, especially when the effects of aging or later industrial environmental noise exposure are superimposed over this baseline acoustic trauma.  The examiner explained that this is basic pathophysiology of the cochlea as it is presently understood.  

The examiner further opined that the fact that the threshold at 3000 Hertz got worse then better, while the other pertinent frequencies both improved [emphasis noted by examiner] over the same time frame suggests test-retest variability.  The examiner reasoned that furthermore, on January 29, 197[3], ALL [emphasis noted by examiner] tested frequencies AD were normal.  The examiner explained that the conditions which would produce a unilateral threshold shift due to acoustic trauma are difficult to conceive.  The examiner explained that an individual would have to be physically oriented exactly the same way towards a sound source for many years, as in some type of mill or manufacturing plant, which is a situation that almost never occurs in recent history.  The examiner cited Survey of Audiology: Fundamentals for Audiologist and Health Professionals, David A. DeBonis & Constance L. Donahue; Anatomy & Physiology for Speech, Language and Hearing, J. Anthony Seikel & Douglas W. King; Clinical Otology, by Gordon B. Huges & Myles L. Pensak.  

Merits

Left ear hearing loss is noted on the Veteran's February 1970 entrance examination.  Thus, the Veteran is not presumed sound, and he has to establish that his left ear hearing loss was incurred during, not prior to, service.  38 C.F.R. § 3.304(b).  To do so, he has to establish that his left ear hearing loss increased in severity during service.  38 C.F.R. § 3.306(b).  

A comparison of the Veteran's hearing acuity in his left ear at service entrance to his hearing acuity in his left ear at service separation reveals a threshold shift from 30 to 45 decibels in the 3000 Hertz range.  This threshold shift in service is indicative of an increase in severity.  Thus, the presumption of aggravation attaches.  See Davis v. Principi, 276 F.3d 1345 (2002); 38 C.F.R. § 3.306(a).  The burden therefore shifts to VA to rebut the presumption by clear and unmistakable evidence.  

After a review of all of the evidence, the Board finds that the presumption of aggravation is rebutted.  The evidence reflects that the Veteran's hearing acuity fluctuated during service.  Based on this fluctuation and the objective findings at entry and separation, examiners have repeatedly found that no permanent change took place in service.  

Expounding on the negative nexus opinion provided in the December 2012 VA examination report, the examiner in the April 2016 addendum opinion indicated that the Veteran's threshold shifts during service were temporary shifts and not significant.  In explaining why the threshold shifts were not indicative of permanent damage from acoustic trauma, the examiner explained that significant enough acoustic trauma over a two year period to produce a 30 decibels threshold shift would have had a permanent effect on the cochlear hair cells.  The examiner further explained that it does not fluctuate over time and that if anything, the hearing gets worse.  The examiner attributed the fluctuation, particularly noting that the Veteran's hearing improved at other frequencies relevant to acoustic trauma, to test-retest variability.  

The Board finds the December 2012 VA examination in combination with the April 2016 addendum to be the most probative evidence regarding aggravation.  The issue of aggravation was addressed, and the correct standard, clear and unmistakable evidence, was applied.  The April 2016 addendum opinion also provided a thorough explanation as to why the Veteran's threshold shift in service was not indicative of permanent worsening, and the opinion was supported by medical literature.  Thus, the Board determines that the medical evidence of record clearly and unmistakably establishes that the Veteran's pre-existing left ear hearing loss was not aggravated or worsened during service beyond its natural progression.

The Board acknowledges the Veteran's statements that he was exposed to extreme noise on the flight line and flight deck and also that he was exposed to jet engine noise.  The Board notes that the Veteran is competent to report his noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran is not competent to render a medical determination as to aggravation.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Determining the significance of the differences in audiometric involves inherently medical questions of how audiometric readings are to be interpreted as well as what is the natural progression of hearing loss.  These are not matters capable of lay observation.  Thus, the Veteran is not competent to attest to whether or not his left ear hearing was worsened beyond its natural progression during service.  

The Board also notes that the Veteran sustained significant noise exposure following service.  The Veteran has indicated that his hunting and trapshooting post-service was very rare, about once a year, and that hearing protection was usually used.  However, this does not negate the Veteran's 30 years working in construction and millwork, which involve significant noise exposure, without the use of ear protection.  Furthermore, the December 2012 VA examiner explicitly opined that the Veteran's current left ear hearing loss was likely caused by his unprotected exposure to significant noise trauma over the years following service.  

Given the probative medical opinions and the Veteran's significant noise exposure post-service without the use of ear protection, the Board determines that entitlement to service connection for left ear hearing loss is not warranted. Accordingly, the Board determines that the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for left ear hearing loss is denied.  








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


